           Case 2:20-cv-00834-APG-EJY Document 19 Filed 02/03/21 Page 1 of 4




 1 ROBERT K. PHILLIPS, ESQ.
   Nevada Bar No. 11441
 2 MEGAN E. WESSEL, ESQ.
 3 Nevada Bar No. 14131
   LATISHA ROBINSON, ESQ.
 4 Nevada Bar No. 15314
   PHILLIPS, SPALLAS & ANGSTADT LLC
 5 504 South Ninth Street
   Las Vegas, Nevada 89101
 6 P: (702) 938-1510
 7 E: mhillips@psalaw.net
       mwessel@psalaw.net
 8     lrobinson@psalaw.net
 9 Attorneys for Defendant
   Sam's West, Inc.
10
11                                  UNITED STATES DISTRICT COURT

12                                            DISTRICT OF NEVADA
13    KELLY GREEN, an individual,                          Case No.: 2:20-cv-00834-APG-EJY
14                           Plaintiff,                    STIPULATION AND [PROPOSED]
15
      v.                                                   ORDER TO EXTEND DISCOVERY
                                                           DEADLINES
16    SAMS CLUB.; Does 1-X, and ROE
      CORPORATIONS I-X, inclusive,                         [THIRD REQUEST]
17                           Defendant(s ).
18
19
20           Plaintiff KELLY GREEN (hereinafter "Plaintiff") and Defendant SAM'S WEST INC.

21   (erroneously sued as ''SAMS CLUB") (hereinafter "Defendant" or "Sam's Club"), by and through their

22   respective counsel of record, do hereby stipulate to extend the remaining deadlines in the current

23   scheduling order and discovery plan in this matter for a period of ninety (90) days for the reasons

24   explained herein.

25           Pursuant to Local Rule 6-1(b), the parties hereby aver that this is the third such discovery

26   extension requested in this matter.

27
28


                                                     -I-
         Case 2:20-cv-00834-APG-EJY Document 19 Filed 02/03/21 Page 2 of 4




 1                                  DISCOVERY COMPLETED TO DATE
 2       • The parties have conducted an FRCP 26(f) conference and have served their respective FRCP

 3           26(a) disclosures;

 4       • Plaintiff has provided provider specific authorizations;

 5       • Defendant has served upon Plaintiff one set of Requests for Production, one set oflnterrogatories

 6           and one set of Requests for Admissions and Plaintiff has responded to the same;

 7       • The parties have filed all required documents pursuant to ECF 2 to date;

 8     DISCOVERY TO BE COMPLETED AND REASONS FOR EXTENSION OF DISCOVERY

 9           Discovery to be completed includes:
1o       •   Deposition of Plaintiff;

11       • Depositions of Plaintiffs treating physicians;

12       • Depositions of fact witnesses;

13       • Disclosure of experts by both parties;

14       • Depositions of expert witnesses and rebuttal expert witnesses; and

15       • Plaintiff to notice Defendant's 30(b)(6) deposition.

16           The parties aver, pursuant to Local Rule 6-1, that good cause exists for the requested extension.

17   The parties agree that, pending this Court's approval, extension of remaining discovery deadlines is

18   appropriate, as there has been a delay in obtaining Plaintiffs complete medical records as well as setting

19 Deposition of Plaintiff, as Plaintiff has been unavailable. The deposition of the Plaintiff must be
20 completed and complete medical records are required by our expert in order to review and provide a
21   complete report so the matter is decided on the merits. The parties are working together amicably, and

22   Plaintiffs deposition has been set. According, the parties have agreed to a 90-day discovery extension

23   in order to ensure that meaningful discovery is conducted prior to expert disclosures.
24           The parties have acted in good faith to request this extension and have no intent, nor reason, to
25   delay the resolution of this matter.
26
27
28


                                                    -2-
     Case 2:20-cv-00834-APG-EJY Document 19 Filed 02/03/21 Page 3 of 4




 1                     [PROPOSED) NEW DISCOVERY DEADLINES
 2     Deadline to Amend Pleading:

 3            Currently: February 8, 2021
 4            Proposed: May 10, 2021
 5     Expert Disclosure Deadline:
 6            Currently: March 9, 2021
 7            Proposed: June 7, 2021
 8     Rebuttal Expert Disclosure Deadline:
 9            Currently: April 9, 2021
10            Proposed: July 8, 2021
11     Discovery Cut-Off Date:
12            Currently: May 7, 2021
13            Proposed: August 5, 2021
14     Dispositive Motion Deadline:
15            Currently: June 7, 20201
16            Proposed: September 6, 2021
17     Proposed Joint Pre-Trial Deadline:
18            Currently: July 6, 2021
19            Proposed: October 4, 2021
20
21
22
23
24
25
26
27
28


                                              -3-
Case 2:20-cv-00834-APG-EJY Document 19 Filed 02/03/21 Page 4 of 4




                                                 3rd




                              February 3, 2021
